DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “without use of an outlet valve”. However, the application does not disclose this concept. The application does not mention or disclose an “outlet valve”. Paragraphs 0034 and 0065 of the application disclose that a butterfly valve can be present near the port and drain (#124, 224).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Storek et al [US 2011/0117259A1] in view of Lee et al [US 2016/0150906A1].
Storek et al teach a cooking method comprising a food item in the inner volume of a food container (Figure 1, #10, 21), positioning the food container in a cooking device (Figure 2, #10, 2), receiving a volume of fluid in the food container from the device (Figure 1, #20, 2, 10), an outlet of the food container aligned with the drain container of the cooking device (Figure 1, #11-13; Figure 2, #32-33), a conduit separating the food container outlet and drainage container (Figure 1-2, #10-11, 32-33), conveying the fluid into the food container and cooking the food (Figure 10, #1004-1007; paragraph 0133), draining the fluid after the end of a cook time (Figure 10, #1008-1010), the food container alternatively using a side drain embodiment (Figure 5), filling the food container to a level higher than the top of the side drain line (Figure 5, #110), draining the volume of fluid from the food container by use of a siphoning action in the side drain without the use of a pump (paragraph 0087), the food container outlet coupled to a drain line (Figure 5, #11, 13A-B), the drain line forming an inverted U-bend (Figure 5, #13A-B), a predetermined cooking time and temperature (Figure 10, #1007-0118; paragraph 0133), repeated cooking cycles (paragraph 0134), and a heating element which raises the fluid temperature (Figure 2, #31).
Storek et al do not explicitly recite automatically draining the fluid in response to exceeding a threshold volume (claim 1) and the second volume initiating a syphoning of the food container fluid without an outlet valve (claim 1).
Lee et al teach a cooking system comprising a steam generator (Figure 1, #30), the steam generator including an inverted U-shaped drain line which provided a siphon effect for drainage without using an outlet valve (Figure 5-8, #33), and the steam generator automatically draining (Figure 7-8, #H2) in response to a further addition of fluid which exceeds a threshold volume (paragraph 0105-0107). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed automatic draining and lack of outlet valve into the invention of Storek et al, in view of Lee et al, since both are directed to cooking systems, since Storek et al already included draining the fluid at the end of cooking due to a siphoning action (paragraph 0087; Figure 5), since cooking systems commonly provided automatic draining by adding a further volume of fluid to trigger the siphoning action (Figure 7-8; paragraph 0105-0107) as shown by Lee et al, since the substitution of one known element (ie U-bend syphon) for another (ie outlet valve) would have yielded predictable results to one of ordinary skill in the art, and since a U-bend syphon would have provided a convenient and simple means for draining the fluid of Storek et al without the need for operating an automated outlet valve which would require periodic maintenance and replacement.

Response to Arguments
Applicant's arguments filed 11/9/22 have been fully considered but they are not persuasive. 
Applicant argues that Storek et al did not disclose a separate device drain. However, Storek et al clearly taught an outlet of the food container aligned with the drain container of the cooking device (Figure 1, #11-13; Figure 2, #32-33), a conduit separating the food container outlet and drainage container (Figure 1-2, #10-11, 32-33).
Applicant argues that Storek et al required high pressure cooking which would have required an outlet valve. However, pressure cooking was simply an optional form of cooking in Storek et al, and not a required feature (paragraph 0044) where Storek et al recite “The main container 10 can further be designed to resist pressure”. Furthermore, draining of liquids from a container would not require an outlet valve, as shown by Lee et al. Conventional cooking at atmospheric pressure could still be easily accomplished in Storek et al by replacing the outlet valve with the U-bend syphon drain of Lee et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792